El Juez PresideNte Señor del Toro,
emitió la opinión del tribunal.
Julio Burg’os fue encarcelado por orden del Fiscal del Distrito de San Juan para, responder de un cargo de asesi-nato- Pidió que se le permitiera prestar fianza para per-manecer en libertad mientras su causa- se decidía y su peti-ción fue negada. Entonces inició un procedimiento de hateas corpus.
Expedido el auto, tuvieron lugar los siguientes procedi-mientos ante el juez de distrito.
Subió a la silla de los testigos el fiscal y declaró así:
“Fiscal. — Me llamo Marcelino Bomaní; soy Fiscal de esta Corte de Distrito del Distrito Judicial de San Juan; y lo soy desde el mes, mucho : antes del mes de febrero de 1928. Allá por el día 16 de febrero de 1928 y en Santuree, tuve conocimiento de que el individuo Julio .Burgos Vázquez, peticionario en este caso, había herido gra-vemente al ser humano Cruz Pagan y Biearfo Salgado, y procedí in-mediatamente a.practicar una investigación de los hechos. — Juez:— El Habeas Corpus se refiere a qué caso? — Fiscal:—Al caso de asesi-nato, en cuanto al señalamiento de fianza. — Fiscal:—Que procedí a practicar una investigación de los hechos. Cruz Pagan murió 4 o 5 días más tarde, a consecuencia de las heridas de bala, que recibió dos, e inmediatamente, entonces, ordené la encarcelación del acusado, ■del peticionario en este caso, Julio Burgos- Vázquez, por un delito de ■asesinato, negándome a señalarle fianza para 'su libertad provisional, por entender que tenía causa probable para creer que el peticionario fuese culpable de un delito de Asesinato en Primer Grado. Para ratificar mi orden de encarcelación, presento en primer término al Tribunal, la declaración jurada prestada ante mí por el doctor Julio Palmieri, creditiva de que Cruz Pagan recibió dos heridas de balas, a consecuencia de las cuales falleció. — Defensa:—No hay objeción.— Juez: — Sé admite, y que se una al record. — Fiscal:—También tomé declaración, entre otras personas, al señor Celestino T. Pacheco, cuya declaración también presento como prueba, declaración prestada ante mí. Y además de esa, tengo un sinnúmero de declaraciones más que *227corroboran las declaraciones ya presentadas, que tengo en mi poder también. Esa es la prueba que presento a la Corte, y que, a mi juicio, es suficiente para tener encarcelado al peticionario Julio Bur-gos Vázquez, sin fianza, por un delito de Asesinato. — Defensa:—No bay objeción. — Juez:—Se admite la declaración, que se una al record. — Defensa:—P.—Esa es toda la prueba que tiene el Fiscal?— Fiscal: — R.—Tengo esa declaración jurada, y tengo más prueba, en mi poder que corrobora, en todas sus partes, las declaraciones pre-sentadas. — Defensa:—F.—Qué contradice esa prueba? — Fiscal:—R. —No, esa prueba no se contradice; toda es armónica. — Defensa:— P. — Ha dicho el señor Fiscal que toda su prueba es armónica con esta declaración? — Fiscal:—R.—Sí, señor. — Defensa:—P.—Examinó el Fiscal para presentarlo como testigo de cargo al practicante del cuarto de socoito? — Fiscal:—R.—Señor Juez, yo contesté esta pregunta como cosa especial; pero voy a oponerme a esta pregunta en rela-ción con la investigación que tengo en mi poder, porque no tengo que presentar toda la investigación completa de acuerdo con el Có-digo de Enjuiciamiento Criminal. La corte, el Tribunal ha dicho que el Fiscal en una petición de Habeas Corpus, presenta una pe-tición que justifique la encarcelación; pero no está obligado a decir toda la prueba. — Juez:—Se sostiene la oposición del Fiscal. — De-fensa : — Excepción.—Juez:—Entonces el peticionario puede argu-mentar su caso.”
El informe del médico dice, en lo pertinente:
“Tengo el honor de remitirle el informe de la autopsia practi-cada en el cadáver de Cruz Pagan el día 21 de febrero del 1928.
“Cadáver de un adulto de 25 años más o menos, blanco y bas-tante pálido. Presentaba una herida de bala con orificio de entrada en el primer espacio intercostal izquierdo línea midclavieular. Dicha herida no presentaba orificio de salida.' Otra herida de bala con orificio de entrada en el tercio inferior del antebrazo izquierdo, cara externa y con orificio de salida a una distancia de dos pulgadas del primer orificio. El cubito fué fracturado en esta región. Am-bas heridas presentaban tatuaje. También presentaba una corosión ovalada en el sexto espacio intercostal izquierdo línea mid-clavicular.
**#**= # #
“Omisa de la Muerte: pulmonía producida por un proyectil de plomo. El plomo fué encontrado en el canal medular porción dorsal.”
*228Y la declaración del testigo lee:
“Ante el Fiscal del Distrito, compareció hoy Celestino T. Pacheco, qnien después de prestar el debido juramento de acuerdo con la Ley, dice:
“Que se llama Celestino T. Pacheco, mayor de edad, casado, pro-pietario y vecino de San Juan; que hará algún tiempo que el de-clarante le hizo una recomendación de la Sub-Junta al señor Que-sada,, y este señor le preguntó al declarante si conocía a Cruz Pagán, y entonces el declarante le dijo que sí, y entonces el declarante salió en su compañía para la casa de una tal Rita Burgos . . . que en la casa de Rita Burgos . . . Ricardo Salgado trataba de convencer a Cruz Pagán para que se fuese a dormir para que al otro día fuese a la Corte Municipal para no tener que levantarle la fianza; mientras ellos dos, Cruz Pagán y Ricardo Salgado estaban allí de pie, se pre-sentó Julio Burgos, y dijo, desparpájese todo el mundo aquí, y dis-paró dos tiros hacia el grupo donde estaban Cruz Pagan y Ricardo Salgado, hiriendo a Cruz Pagán y a Ricardo Salgado; que Julio Burgos hizo dos disparos; que en aquel momento entre Cruz Pagán y Julio Burgos no mediaron palabras de ninguna índole y Cruz Pa-gán no provocó en nada a Julio Burgos, ni medió provocación por parte alguna de Cruz Pagán a Julio Burgos, ni Cruz Pagán hizo ademán alguno de agredir a Julio Burgos, en manera alguna; que Cruz Pagán recibió dos heridas de bala y fué conducido inmedia-tamente al Hospital Municipal donde falleció a los tres o cuatro días. Que estos hechos ocurrieron el día 16 de febrero de 1928, en el mu-nicipio de San Juan, como a las once P. M.”
Terminada la vista, la corte do distrito dictó la siguiente resolución:
“Celebrada la vista de este caso en abril 19 de 1928 con asistencia de los abogados del peticionario, Sres. Iriarte y Figueroa y el Fiscal del Distrito Sr. Romaní; estando presente en su propia persona el peticionario y el Alcaide de la Cárcel de Distrito, Sr. Andrés Lugo; tomada en consideración la evidencia presentada en dicho acto por el Fiscal y vista la jurisprudencia de la Corte Suprema de Puei’to Rico en los casos de El Pueblo vs. Ortiz, 18 D.P.R. 833; Ex Parte, Caballero, 36 D.P.R. 67 y Ex Parte, Florentino Rodríguez, 36 D.P.R. 560; la Corte, por la presente, declara sin lugar, en todas sus partes, el recurso de Habeas Corpus interpuesto por el peticionario. ’ ’
*229No conforme el peticionario apeló para ante esta Corte Suprema.
Sus abogados presentaron un largo alegato en el que ana-lizan cuidadosamente la iprueba practicada. Uno de ellos informó en el acto de la vista del recurso en el mismo sen-tido, pero sus esfuerzos se estrellan contra la declaración del testigo presencial Pacheco. Los hechos que de modo termi-nante en ella se imputan al peticionario apelante contienen todos los requisitos que la ley exige para que se entienda cometido un delito de asesinato' en primer grado. No se está juzgando finalmente al acusado. Quizá le sea dable al mismo destruir en el juicio la declaración. Sólo se trata de decidir si el acusado debe o no debe permanecer en prisión mientras se sustancia el proceso. Y el fiscal, que actúa como juez instructor, aportó ante la corte la prueba necesaria para sostener su mandamiento de encarcelación y su negativa a admitir fianza. A nuestro juicio la resolución de la corte de distrito se ajustó a los hechos y a la ley.
Resta sólo considerar el efecto que pueda tener la nega-tiva del fiscal sostenida por la corte a contestar cierta pre-gunta que le hiciera el peticionario por uno de sus abogados.
En un caso de esta naturaleza el fiscal no está obligado a presentar toda su prueba. Sin embargo, nos inclinamos a creer que debió contestar la pregunta que se le hizo. Yoluntariamente subió a la silla de los testigos y desde entonces quedó sometido al eontrainterrogatorio del peti-cionario acusado. No debe aceptarse práctica alguna que tienda o pueda tender a establecer privilegios injustificados. La negativa del fiscal en vez de favorecer su causa arroja sombras sobre ella.
Ahora bien, creemos que el error, de haberse cometido, no es perjudicial. Suponiendo que el fiscal hubiera exami-nado como testigo de cargo al practicante- del cuarto de socorros y que su declaración en cierto modo hubiera tendido a favorecer la causa del peticionario, siempre hubiera que-*230dado en pie la declaración del testigo presencial Pacheco, que es la base que sostiene la orden de prisión sin fianza. Repe-timos que no se está juzgando definitivamente al acusado. Se trata simplemente de una medida transitoria.
Debe declararse no haber lugar al recurso y confirmarse la resolución recurrida.
Los Jueces Asociados Señores Wolf y Hutchison están conformes confia sentencia.